Citation Nr: 9933216	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for 
epidermophytosis of the feet, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to April 
1947 and from October 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Columbus, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation for epidermophytosis of the feet to 10 percent and 
denied entitlement to TDIU.  A notice of disagreement was 
received in November 1996, and a statement of the case was 
issued later that month.  The veteran's substantive appeal 
was received in December 1996.  In May 1997, the veteran 
testified at a personal hearing at the RO.  In August 1999, 
he testified before the undersigned member of the Board 
sitting at the RO.


FINDINGS OF FACT

1.  The veteran's service-connected epidermophytosis of the 
feet is manifested by constant itching, burning, and flaking 
of the feet accompanied by pain.

2.  Service connection has been established for:  low back 
strain with collapsed disc space, evaluated as 60 percent 
disabling; epidermophytosis of the feet, evaluated as 30 
percent disabling (as a result of this decision); cervical 
spine disability, evaluated as 20 percent disabling; 
hemorrhoidectomy, evaluated as 0 percent disabling; and, 
infectious hepatitis, evaluated as 0 percent disabling.

3.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
epidermophytosis of the feet have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7813, 7806 (1999).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for increased evaluation for epidermophytosis of 
the feet

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  No additional action is necessary to meet the duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The RO granted service connection and assigned a 
noncompensable (0 percent) evaluation for the veteran's 
epidermophytosis of the feet under Diagnostic Code 7813 
effective October 1953.  By a rating decision dated November 
1996, the RO increased the evaluation to 10 percent effective 
January 1996.  Under Diagnostic Code 7813, dermatophytosis is 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7813.

Under Diagnostic Code 7806, a 10 percent evaluation is 
provided for exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  The next higher 
evaluation of 30 percent is warranted for exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent evaluation, the highest evaluation assignable 
under this code, is for ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

VA outpatient treatment reports from January 1996 to April 
1996 show that the veteran was treated for various foot 
problems.  

Statements from the veteran's private physician, Henry A. 
McAninch, Jr., D.P.M. dated November 1996, August 1999, and 
an undated statement indicated that he had been treating the 
veteran for his feet for approximately 18 years and prior to 
that his father had treated the veteran since 1971.  The 
veteran's chief complaints involving his feet consisted of 
onychomycosis, porokeratotic lesion under the third 
metatarsal head of both feet.  Dr. McAninch indicated that 
the dermatitis had now extended up the lower leg bilaterally 
and developed into cellulitis which had to be treated with 
antibiotics and the conditions have been chronic and painful 
without routine treatments.  In the undated statement Dr. 
McAninch opined that the veteran needed extra depth shoes 
with an accommodating inner sole for the plantar lesion.  The 
August 1999 statement revealed that the veteran was also 
experiencing itching, burning, and breaking out on the feet.  
The dermatitis was considered to be acute as well as chronic 
and painful without routine treatments.  Dr. McAninch further 
indicated that the problems would be treated with repeated 
debridement of the lesion and nails on a routine schedule to 
maintain comfort.  He recommended that the dermatological 
problems be evaluated by a dermatologist.

In his August 1999 Travel Board hearing the veteran testified 
that the skin on his feet crack, peel, flake, itch, and burn.  
The veteran indicated that the itching and burning was 
constant and if he did not wear all-cotton socks his feet 
would break out, itch, burn and become infected.  The veteran 
treated his condition with ointment, foot powder, and hot 
water soaks.  The veteran testified that his foot condition 
would not heal and he experienced foot pain due to the 
condition.

The veteran's statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

In this regard, based on the testimony of the veteran, the 
Board is satisfied that the veteran's skin disorder results 
in constant itching, burning, and flaking of the feet 
accompanied by pain.  The reports from Dr. McAninch confirm 
the prolonged dermatitis and resulting symptoms.  It is the 
Board's judgment that the degree of impairment resulting from 
the skin disorder more nearly approximate the criteria for 
the next higher evaluation.  Accordingly, a rating of 30 
percent is warranted.  38 C.F.R. § 4.7.

However, this same evidence does not reflect that an 
evaluation in excess of 30 percent is warranted.  The medical 
evidence of record does not establish that the veteran's skin 
disability is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that it is exceptionally repugnant.  
Accordingly, the evidence does not demonstrate that the 
veteran's disability meet the criteria for a 50 percent 
evaluation under Diagnostic Code 7806.

II.  TDIU

The Board finds that the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disability is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  With a well-grounded 
claim arises a duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that the most 
recent VA examination appears to have been in 1995.  Further, 
although the veteran indicated on his individual 
unemployability claim that he was receiving Social Security 
disability benefits, it does not appear that pertinent 
records regarding Social Security are in the claims file.  
However, in view of the following decision, the Board finds 
that there is no detriment to the veteran and that no useful 
purpose would be served by delaying the appeal for purposes 
of additional development.  

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be an impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The record discloses that service connection is in effect for 
low back strain with collapsed disc space, evaluated as 60 
percent disabling; epidermophytosis, evaluated as 30 percent 
disabling (as a result of the Board's determination set forth 
in the first part of this decision); cervical spine 
disability, evaluated as 20 percent disabling; 
hemorrhoidectomy, evaluated as 0 percent disabling; 
infectious hepatitis, evaluated as 0 percent disabling.  The 
combined service-connected disability rating is 80 percent.  
Therefore, the veteran's disability evaluations do meet the 
criteria of § 4.16(a), in that they are ratable at 70 percent 
or more.  However, a combined rating in excess of 70 percent 
does not per se require a grant of a total rating based on 
individual unemployability.  To assign a total rating under 
§ 4.16(a), there also must be a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.

The veteran attended high school for approximately 4 years 
and attended business college for an unknown period.  The 
veteran's work history was unclear, but it appears that he 
has worked in construction, security work from approximately 
1977 to June 1986, and some work in textiles.  The veteran 
last worked on a full time basis in 1985 and has no other 
known employment skills.  The VA examinations conducted in 
September and October 1995 give no opinion as to the 
veteran's employability and VA outpatient records dated 
January 1996 to April 1996 indicate that the veteran was able 
to walk up to two miles three or four times a week.  

However, the Board also notes that the VA has already 
recognized significant disability of the low back as 
demonstrated by assignment of a 60 percent rating.  The 
veteran has testified that he is greatly limited in his 
ability to stoop down and bend.  He stated at the RO hearing 
that he had to get on his knees in order to pick up something 
if it falls on the floor.  The veteran further testified, 
both at the RO hearing and the Board hearing, that his low 
back and cervical spine disabilities greatly affect his 
ability to get up from a sitting position as well as his 
ability to drive.  Further, the veteran related his feeling 
that the medications he takes for his service-connected 
disabilities affect his work performance.  

Moreover, while there does not appear to be a recent VA 
examination, the Board does note VA medical records over the 
past several years do document continuing problems with 
service-connected disabilities.  A 1995 VA examination refers 
to use of a back brace and other records refer to use of a 
cane as well.  Significantly, that VA examination documented 
significant limitation of motion with complaints of pain and 
complaints of some sensory changes.  

In view of the above medical findings, the Board believes 
that the fact that the veteran's reported work history shows 
that his jobs have been labor intensive raises a reasonable 
doubt as to the veteran's ability to obtain and retain 
substantially gainful employment due to his service-connected 
disabilities.  In such a case, the Board is required by 
statute to resolve all such doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to a 30 percent evaluation for epidermophytosis 
of the feet is warranted.  Entitlement to a total rating 
based on individual unemployability due to service connected 
disabilities is warranted.  The appeal is granted to this 
extent.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

